DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged to U.S. Provisional Application No. 63/028,452.
Drawings
The drawings were received on May 15, 2021.  These drawings are considered acceptable by Examiner. 
Claim Objection(s)
Claim(s) 2, 7 are objected to because of the following informalities:  
Claim(s) 2, 7 are objected to because of the following informalities:  The phrase “the individual edge light is not damaged if the 9vehicle leaves the driveway and runs over the 10individual edge light” and “individual edge light does not disrupt the operation 15of the individual edge light,” respectively, do not recite a positive limitation and instead attempts to claim the disclosed invention by excluding what the applicants did not disclose or invent, rather than distinctly and particularly pointing out what the applicants did disclose or invent.  Essentially this claim language fails to provide any structural element or concrete component and there is improper [MPEP 2173.05(i)].
For purposes of expediting prosecution, Examiner suggests, for example, modifying to – the individual edge light is free of damage of vehicle tires –.
Examiner suggests the above change in order to place the claim in better form. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claim(s) 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 2, 6, 9, 11, 13-14, recite the term “when” and “if”.  Examiner notes that the claimed subject matter is directed to the operation/use of the device, therefore the claim recitation(s) for example in Claim 2 “such that the individual edge light is visible from within a vehicle when the individual 3edge light is illuminated,” has not been afforded patentable weight.  In a claim to a device, only structural limitations are granted patentable weight and the phrase, recitations directed to the operation/using of the device (e.g., when device is in use/application), do not affect the structure of the device and therefore has no bearing on the construction of the final product.
For purposes of expediting prosecution, Examiner suggests Applicant’s modifying the recitation as displayed above to – such that the individual edge light is visible from within a vehicle in the illuminated state --. The presence of “when” or “if” render the recitation to simply not be required in any way.
Claim(s) 9, 11 recites an element “adapted to” perform a function. It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  Hence, it does not constitute a limitation in any patentable sense.  In this case, the individual edge light is “adapted to preserve night vision,” here the prior art is only required to teach structure capable of performing the function as claimed.
Claim(s) 3-20 are rejected at least for their dependency on independent Claim 2.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien (U.S. Pub. No. 2019/0230324 A1).
Regarding Claim 1, Chien teaches a driveway edge illumination system (“landscape light string” [Wingdings font/0xE0] “garage door light,” ¶ [0054]) comprising: 4one or more edge lights (, “LED outdoor light or garden light,” ¶ [0096]), one or more sensors (“motion sensor,” ¶ [0025]), and at 5least one controller (“remote control (IR) or wireless controller,” ¶ [0049]); 6wherein the one or more edge lights () are positioned 7along one or more edges of a driveway and are 8illuminated to mark the one or more edges of the 9driveway (via landscaping edge); 10wherein the at least one controller illuminates the one 11or more edge lights based upon one or more sensor 12signals received from the one or more sensors (¶ [0025]); 13wherein the one or more sensors inform the at least one 14controller of activity within one or more monitored 15zones (zones, ¶ [0051]) via the one or more sensor signals (¶ [0025]); 16wherein the at least one controller is operable to 17extinguish the one or more edge lights (“turn-off,” ¶ [0058]); 18wherein the at least one controller illuminates and 19extinguishes the one or more edge lights by applying 20and removing an electrical potential to the one or 21more edge lights (¶ [0058]).  
Regarding Claim 222, Chien teaches the driveway edge illumination system according to claim 1 23wherein an individual edge light selected from the one or more edge lights is placed along an edge of the 22driveway such that the individual edge light (, “LED outdoor light or garden light,” ¶ [0096]), one or more sensors (“motion sensor,” ¶ [0025]), is visible from within a vehicle when the individual 3edge light is illuminated (via output of visible light yield); 4wherein the individual edge light is positioned such 5that the individual edge light is adjacent to the 6driving surface of the driveway (“landscape light string” [Wingdings font/0xE0] “garage door light,” ¶ [0054]); 7wherein the individual edge light is positioned such 8that the individual edge light is not damaged if the 9vehicle leaves the driveway and runs over the 10individual edge light.  
Regarding Claim 113, Chien teaches the driveway edge illumination system according to claim 2 12wherein the individual edge light is below grade level 13such that the top of the individual edge light is 14flush with the top surface of the driveway (via pole to insert, ¶ [0340], furthermore at least portions of the light is flush).  
Regarding Claim 154, Chien teaches the driveway edge illumination system according to claim 2 16wherein the individual edge light is an elongated, 17flexible, light tube (Fig. 9B).  
Regarding Claim 185, Chien teaches the driveway edge illumination system according to claim 4 19wherein the individual edge light is a rope light or a 20soft neon light (Fig. 9B).  
Regarding Claim 216, Chien teaches the driveway edge illumination system according to claim 4 22wherein the individual edge light comprises a plurality 23of lamps (Fig. 9B), a jacket, a core, one or more lamp interconnections (Fig. 9B), and a first power connection (ZB27); 23wherein the jacket is a covering that protects the one or more edge lights from physical and environmental 3damage (¶ [0340]); 4wherein the jacket is non-opaque such that light 5emitted by the plurality of lamps is visible from 6outside of the jacket when the plurality of lamps 7are illuminated (5d).  
Regarding Claim 87, Chien teaches the driveway edge illumination system according to claim 6 9wherein each end of the jacket is covered by an end cap 10to seal the jacket (Fig. 9A) and to prevent water from 11entering the jacket (¶ [0340]); 12wherein the individual edge light is waterproof such 13that ground moisture or water flowing over the 14individual edge light does not disrupt the operation 15of the individual edge light (¶ [0340]).  
Regarding Claim 168, Chien teaches the driveway edge illumination system according to claim 7 17wherein the plurality of lamps are sources of 18illumination disposed along the core within the 19jacket (Fig. 9A); 20wherein the plurality of lamps are LEDs (LEDs, Fig. 9A); 21wherein the plurality of lamps are electrically coupled 22to each other and to the first power connection via 23the one or more lamp interconnections such that the electrical potential applied at one end of the 24individual edge light via the first power connection causes all of the plurality of lamps to illuminate (as clearly displayed in Fig. 9B).  
Regarding Claim 39, Chien teaches the driveway edge illumination system according to claim 8 4wherein the plurality of lamps glow red when 5illuminated such that the individual edge light is 6adapted to preserve night vision (“red,” ¶ [0168]).  
Regarding Claim 710, Chien teaches the driveway edge illumination system according to claim 8 8wherein the individual edge light comprises a second 9power connection (¶ [0204], ¶ [0531]) at the end of the individual edge 10light that is opposite the first power connection; 11wherein the second power connection is electrically 12coupled to the one or more lamp interconnections; 13wherein the length of the one or more edge lights are 14extended by coupling the second power connection of 15a first edge light to the first power connection of 16a second edge light (Fig. 9B).  
Regarding Claim 1711, Chien teaches the driveway edge illumination system according to claim 8 18wherein the one or more sensors (“motion sensor,” ¶ [0025]) are adapted to send the 19one or more sensor signals to the at least one 20controller whenever the one or more sensors detect 21motion, light, proximity of a person or vehicle, or 22combinations thereof, indicative of the activity in 23the one or more monitored zones of the one or more sensors (¶ [0025]).  
Regarding Claim 2512, Chien teaches the driveway edge illumination system according to claim 11 3wherein the one or more sensors use passive IR 4technology, reflected electromagnetic energy, 5reflected ultrasound, or combinations of the above 6to detect the activity (IR, ¶ [0079]).  
Regarding Claim 713, Chien teaches the driveway edge illumination system according to claim 811 9wherein the at least one controller (“remote control (IR) or wireless controller,” ¶ [0049]) determines when the 10one or more edge lights () are to be illuminated and 11when the one or more edge lights are to be 12extinguished (“turn-off,” ¶ [0058]); 13wherein the at least one controller comprises a timer (“timer,” ¶ [0058]); 14wherein a determination to illuminate or to extinguish 15the one or more edge lights is based upon input 16received from the one or more sensors (¶ [0025]), a time 17interval determined by the timer, or combinations 18thereof (¶ [0058]).  
Regarding Claim 1914, Chien teaches the driveway edge illumination system according to claim 2013 21wherein the at least one controller (“remote control (IR) or wireless controller,” ¶ [0049]) illuminates the one 22or more edge lights () when the one or more sensors indicate that the activity is within the one or more 26monitored zones (zones, ¶ [0051]) and extinguishes the one or more edge lights after the time interval has elapsed (¶ [0058]).  
Regarding Claim 315, Chien teaches the driveway edge illumination system according to claim 414 5wherein the at least one controller (¶ [0049]) and the one or more 6sensors (¶ [0025]) are packaged into a common enclosure (Fig. 9A).  
Regarding Claim 716, Chien teaches the driveway edge illumination system according to claim 814 9wherein the at least one controller (¶ [0049]), the one or more 10sensors, or both are packaged with motion-sensing 11security lighting (“security light,” ¶ [0028]).  
Regarding Claim 1217, Chien teaches the driveway edge illumination system according to claim 1314 14wherein an individual sensor, an individual controller, 15or both comprise one or more operator controls (¶ [0049]; ¶ [0025]); 16wherein the one or more operator controls establish 17operational parameters of the driveway edge 18illumination system (¶ [0054]).  
Regarding Claim 1918, Chien teaches the driveway edge illumination system according to claim 2017 21wherein the one or more sensors (¶ [0025]) and the one or more edge lights () are electrically coupled via wiring; 27wherein the wiring comprises a power cable, a lighting cable, one or more sensor cables, or combinations 3thereof (ZB18); 4wherein the power cable is electrically coupled to a 5building electrical panel to supply power to the at 6least one controller (¶ [0243]); 7wherein the lighting cable is electrically coupled to 8the first power connection of the one or more edge 9lights; 10wherein the one or more sensor cables couple the one or 11more sensors to the at least one controller (¶ [0243]).  
Regarding Claim 1219, Chien teaches the driveway edge illumination system according to claim 1317 14wherein the one or more edge lights are installed above 15one or more light supports (“frame, support,” ¶ [0517]) to improve the appearance 16of the one or more edge lights (); 17wherein the one or more light supports are semi-rigid 18footings that are placed adjacent to the driveway at 19a depth lower than the one or more edge lights () and 20the one or more edge lights are placed on top of the 21one or more light supports (¶ [0517]).  
Regarding Claim 2220, Chien teaches the driveway edge illumination system according to claim 1728 wherein a plurality of stakes (“stake or pole,” ¶ [0167]) retain the one or more edge lights () vin place alongside the driveway; 3wherein the plurality of stakes are driven into the 4ground adjacent to the one or more edge lights () such 5that heads of the plurality of stakes wrap over the 6top of the one or more edge lights () and shafts of the 7plurality of stakes are buried in the ground; 8wherein the shape of the heads of the plurality of 9stakes conforms to the shape of the lights to 10minimize the profile of the plurality of stakes (¶ [0167]).
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 10 AM - 2 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly







/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875